United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Polk, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1842
Issued: January 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2014 appellant filed a timely appeal from a July 11, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP) regarding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of $5,202.55 for the
period September 5, 2005 through July 21, 2007 because he received compensation at the
augmented rate when he had claimed no eligible dependents; (2) whether OWCP properly found
that appellant was at fault in the creation of the overpayment and not subject to waiver; and
(3) whether it properly required repayment of the overpayment by withholding $525.00 per
month from appellant’s continuing monthly compensation benefits.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 25, 1991 appellant, then a 35-year-old painter, filed a traumatic injury claim
alleging that he stepped on an oil dip stick cover and his left ankle buckled under him. OWCP
accepted the claim for left ankle strain, derangement of anterior of medial meniscus, and left
unspecified internal derangement of knee. Appellant stopped work on the date of injury and was
eventually placed on the periodic rolls for payment for total disability. He received wage-loss
compensation at the augmented rate of 75 percent due to having eligible dependents of a wife
and a daughter born November 24, 1991. Appellant subsequently had two more children: a
daughter, date of birth May 22, 1993, and a son, date of birth January 23, 1997. On September 5,
1996 he requested that his compensation payments be directly deposited into his bank account.
On September 5, 2005 appellant and his wife separated. Based on a court order dated
September 8, 2005, he was ordered to pay child support payments of $550.00 a month to his wife
until February 8, 2007.2 On May 26, 2006 appellant was granted a divorce with his former
spouse retaining sole custody of the minor children.
On September 19, 2006 appellant submitted a completed Form CA-1032 indicating that
he had no dependents for the 15 months prior. OWCP continued to pay FECA compensation at
the augmented rate and deduct child support from his wages.
On July 22, 2007 appellant remarried.
On September 26, 2007 appellant submitted a completed Form CA-1032 claiming his
new wife and his three children as dependents for the 15 months prior. On Form CA-1032 dated
September 27, 2008 he stated that he was not married but claimed his three children as
dependents for the 15 months prior. On Form CA-1032 dated October 2, 2009 appellant claimed
his wife and children as his dependents for the 15 months prior. On Form CA-1032 dated
September 14, 2010 he claimed his wife and three children as his dependents for the prior 15
months. On Form CA-1032 dated June 23, 2011 appellant claimed his wife and two of his three
children as dependents, noting that his oldest daughter was 19 years old and needed to be taken
off support as she was not in school. In a December 6, 2011 Form CA-1032, appellant claimed
his wife and son as dependents. He noted that his older daughter was 20 years old and not in
school and that his second daughter was 18 years old and not in school. In a September 20, 2012
Form CA-1032, appellant stated that he was not married and claimed his son as his only
dependent, noting that his two daughters were over 18 years old and not in school. In a
September 7, 2013 Form CA-1032, he claimed his wife as a dependent but not his children,
stating that they were too old.
In August 2013, OWCP stopped child support deductions. It noted there was no child
support order in place for appellant’s son, still a minor.
In an April 9, 2014 notice of proposed decision, OWCP found appellant was entitled to
$13,199.00 in compensation for child support payments that had been garnished from his wage2

By order dated October 12, 2006, the 30th Judicial District removed State of Louisiana Department of Social
Services as the payee of child support and named appellant’s former wife as the payee for all payments of child
support.

2

loss compensation payments after his two daughters turned 18 years old, pursuant to the
September 8, 2005 court order, mandating appellant’s child support obligations. It also noted
that appellant’s claim that he had no dependents during the period September 5, 2005 to July 21,
2007 appeared inconsistent with the facts of appellant’s legal obligation.
On April 21, 2014 appellant requested a review of the written record before OWCP’s
Branch of Hearings and Review. On May 1, 2014 OWCP’s Branch of Hearings and Review
returned the case file to the district office for issuance of a final decision.
In an April 21, 2014 statement, which OWCP received May 1, 2014, appellant indicated
that since February 8, 2007 he was “not to have to pay child support” for his three minor children
as the child support order was in place only for the period September 9, 2005 through
February 8, 2007. He indicated that eventually the Department of Social Services was removed
from receiving child support payments and his ex-wife was the one paid the child support
payments. Appellant indicated that there were no other child support orders. He stated that
OWCP continued to take out child support even though the order had ended February 8, 2007.
Appellant stated that he told OWCP to stop taking out child support when his daughters turned
18 years old but he did not stop child support for his son because he was unaware that the child
support order had expired on February 8, 2007. He alleged that once the court order expired on
February 8, 2007, OWCP should have stopped taking child support out but only did so in
August 2013 after he hired an attorney. Appellant alleged the $13,199.00 did not cover all the
money due him as child support payments should have been stopped February 8, 2007 and not
when his two oldest children turned 18 years old.
In a May 27, 2014 preliminary decision, OWCP found appellant was overpaid the
amount of $5,202.55 for the period September 5, 2005 through July 21, 2007 because he
accepted payments at the augmented rate of 75 percent when he had no qualifying dependents. It
further found that he was with fault in the creation of the overpayment because he accepted a
payment that he knew or reasonably should have known was incorrect.
On June 16, 2014 appellant requested a review of the written record before OWCP’s
Branch of Hearing and Review. In a five-page statement, he argued that he did not understand
why he owes OWCP money as he provided OWCP copies of the court order for child support
and OWCP continued to pay child support long after the court order had expired on
February 8, 2007. Appellant did not submit a completed OWCP-20 form or provide any
supporting financial evidence.
By decision dated July 11, 2014, OWCP finalized the overpayment of compensation in
the amount of $5,202.55 for the period September 5, 2005 through July 21, 2007 for which
appellant was found with fault in the creation of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.3 If the
disability is total, the United States shall pay the employee during the disability monthly
3

5 U.S.C. § 8102(a).

3

compensation equal to 66 2/3 percent of his monthly pay, which is known as his basic
compensation for total disability.4 Where the employee has one or more dependents as defined
in FECA, he is entitled to have his basic compensation augmented at the rate of 8 1/3 percent, for
a total of 75 percent of monthly pay.5
A dependent includes an unmarried child who, while living with the employee or
receiving regular contributions from the employee toward his support, is either 18 years of age or
over 18 years of age and incapable of self-support due to physical or mental disability.6 A child
is also considered a dependent if he or she is an unmarried student under 23 years of age who has
not completed four years of education beyond the high school level and is currently pursuing a
full-time course of study at a qualifying college, university or training program.7
If a claimant receives augmented compensation during a period where he or she has no
eligible dependents, the difference between the compensation he or she was entitled to receive at
the two-thirds compensation rate and the augmented compensation received at the three-quarters
rate constitutes an overpayment of compensation.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP erred in declaring an overpayment of compensation for the
period September 5, 2005 through July 21, 2007.
On his September 19, 2006 CA-1032 form appellant claimed no dependents for the 15
months prior. The factual evidence of record reflects that appellant was separated from his first
wife on September 5, 2005 and was court ordered to pay child support for his dependent children
from September 8, 2005 through February 8, 2007. His wages were garnished from his OWCP
benefits to meet the obligations created under this court order. Appellant remarried on July 22,
2007 and claimed augmented compensation on CA-1032 forms dated September 26, 2007 and
September 27, 2008. Because he was under a court order to pay child support commencing
September 8, 2005, he remained entitled to augmented compensation on September 8, 2005 even
though he reported that he had no qualifying dependents.9 Under FECA, an employee is entitled
to augmented wage-loss compensation for dependent children so long as they are unmarried and
under the age of 18 and the employee contributes to their support. In this case, appellant was
receiving augmented compensation benefits based on court-ordered child support payments.
Thereafter, he filed for and was paid augmented compensation based on his marriage to his
second wife and his dependent children. Accordingly, OWCP’s finding that appellant received
4

Id. at § 8105(a).

5

Id. at § 8110(b).

6

Id. at § 8110(a).

7

E.G., 59 ECAB 599 (2008).

8

Diana L. Booth, 52 ECAB 370 (2001).

9

See Clarence Brown, Docket No. 05-307 (issued June 9, 2005). The record did not establish that appellant was
making any court-ordered support payments for his daughter during the period in question. Therefore, he had no
eligible dependents and was entitled to compensation at the basic two-thirds rate.

4

an overpayment of $5,202.55 for the period September 5, 2005 through July 21, 2007 is
reversed.
OWCP paid appellant an additional $5,202.55 due to his augmented rate status from
September 5, 2005 through July 21, 2007. While it subsequently declared an overpayment of
$5,202.55, this finding is reversed because appellant properly received the augmented
compensation due to the dependency status of his three children who were under 18 years of age
during the period in question and for which he was court-ordered to provide child support.10
CONCLUSION
The Board finds that OWCP improperly determined that appellant received an
overpayment in the amount of $5,202.55 for the period September 5, 2005 through July 21, 2007
as he had eligible dependents and was entitled to augmented compensation.
ORDER
IT IS HEREBY ORDERED THAT the July 11, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Due to the disposition of this case, the remaining issues on appeal and appellant’s arguments are moot.

5

